Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 5/14/2021.
Claims 1-18 and 20-21 are pending. Claim 19 have been canceled. Claim 21 is new. Claims 13-18 have been withdrawn. Claims 1, 5, 6, 14, 18 and 20 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-12 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. KR 10-2016-0032391 (Hwang).

    PNG
    media_image1.png
    431
    914
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    620
    742
    media_image2.png
    Greyscale


wherein the first insulating layer 142 insulates the first conductive layer 121-123,128,176 from the second conductive layer 171,172, the first conductive layer 121-123,128,176 comprises a first signal line 176b, the second conductive layer 171,172 comprises a second signal line 171 and a first connection part (a part of contact plug in hole 84 above 142, see FIG. 5 annotated above) which are spaced apart from each other (the hole 84 being spaced apart from 171), and the third conductive layer 191-195 comprises a second connection part 193; 
the first connection part (plug in hole 84 above 142) is electrically connected with the first signal line 176b through a first via hole (lower part of via hole 84) in the first insulating layer 142; 
the second connection part 193 is electrically connected with the first connection part (plug in hole 84 above 142) and the second signal line 171 (see FIG. 4), to constitute a connection structure electrically connecting the first signal line 176b with the second signal line 171;
the second signal line 171 is overlapped with the first signal line 176b in a direction perpendicular to the base substrate 110 (see FIG. 4 above where the overlapped portion is highlighted), but the second signal line 171 is not electrically connected with the first signal line 176b directly through a via hole in the first insulation layer (171 is connected to 176b through contact vias 63,84 and connection part 193).

In re claim 2, Hwang discloses (e.g. FIGs. 4-6) a second insulating layer 180 between the second conductive layer 171,172 and the third conductive layer 191-195, wherein the second connection part 193 is electrically connected with the first connection part (e.g. lower 

In re claim 3, Hwang discloses (e.g. FIGs. 3,5) the first signal line 176b and the second signal line 171 belong to a first power supply line which is configured to provide a power supply voltage; or the first signal line 176b and the second signal line 171 belong to a common electrode line which is configured to provide a common voltage (since 176b and 171 are connected).

In re claim 5, Hwang discloses (e.g. FIGs. 1-6) the first conductive layer 121-123,128,176 comprises a plurality of first signal lines 176b (associated with each of the plural pixels 1) extended in a first direction (horizontally extending portion of 176b, see FIG. 4), and the second conductive layer 171,172 comprises a plurality of second signal lines 171 extended in a second direction (171 extending vertically in FIGs. 3-4); the plurality of first signal lines 176b and the plurality of second signal lines 171 overlap each other at overlap positions (position highlighted in FIG. 4 annotated above), respectively, in the direction perpendicular to the base substrate 110, and the connection structure 193 is provided at each of the overlap positions; the second direction (vertical) intersects the first direction (horizontal).

In re claim 6, Hwang discloses (e.g. FIGs. 5-6) a second insulating layer (e.g. upper portion of layer 180) between the second conductive layer 171,172 and the third conductive layer 191-195, wherein both the first connection part (lower part of plug in hole 84 above 142) and the second signal line 171 are on a side of the second insulating layer (upper portion of 180) close to the first insulating layer 142;


In re claim 7, Hwang discloses (e.g. FIGs. 1-6) a plurality of sub-pixels 1 arranged in a plurality of rows along the first direction and a plurality of columns along the second direction, wherein the plurality of first signal lines 176b and the plurality of second signal lines 171 belong to a first power supply line which is configured to provide a power supply voltage for the plurality of sub-pixels 1; or the plurality of first signal lines 176b and the plurality of second signal lines 171 belong to a common electrode line which is configured to provide a common voltage for the plurality of sub-pixels 1 (since 176b and 171 are connected).

In re claim 8, Hwang discloses (FIGs. 1-6) a plurality of sub-pixels 1 arranged in a plurality of rows along the first direction and a plurality of columns along the second direction, wherein each sub-pixel 1 comprises a thin film transistor T2, and the first signal line 176b and the second signal line 171 are electrically connected with a source electrode S2 electrode of the thin film transistor T2.

In re claim 9, Hwang discloses (e.g. FIGs. 5-6) each sub-pixel further comprises a pixel electrode 191, and the third conductive layer 191-195 further comprises the pixel electrode 191.

In re claim 11, Hwang discloses (e.g. FIGs. 3-6) a plurality of sub-pixels 1 arranged in a plurality of rows along the first direction and a plurality of columns along the second direction, wherein the first conductive layer 121-123,128,176 further comprises a plurality of scan lines 

In re claim 12, Hwang discloses (e.g. FIGs. 3-6) a plurality of sub-pixels 1 arranged in a plurality of rows along the first direction and a plurality of columns along the second direction, wherein the second conductive layer 171,172 further comprises a plurality of data lines 171 (see FIGs. 3-4) extended along the second direction (vertically), and the plurality of data lines 171 are configured to respectively provide data signals to the plurality of columns of sub-pixels 1.

In re claim 20, Hwang discloses (e.g. FIGs. 1-6) a display panel (OLED display) comprising an array substrate, the array substrate comprising a base substrate 110 and a first conductive layer (conductive layers under insulating film 142, including 121-123,128,176), a first insulating layer 142, a second conductive layer (conductive layers between 142 and 180, including 171,172), and a third conductive layer 191-195 which are sequentially stacked on the base substrate 110, 
wherein the first insulating layer 142 insulates the first conductive layer 121-123,128,176 from the second conductive layer 171,172, the first conductive layer 121-123,128,176 comprises a first signal line 176b, the second conductive layer 171,172 comprises a second signal line 171 and a first connection part (a part of contact plug in hole 84 above 142, see FIG. 5 annotated above) which are spaced apart from each other (the hole 84 being spaced apart from 171), and the third conductive layer 191-195 comprises a second connection part 193; 
the first connection part (plug in hole 84 above 142) is electrically connected with the first signal line 176b through a first via hole (lower part of via hole 84) in the first insulating layer 142; 
the second connection part 193 is electrically connected with the first connection part (plug in hole 84 above 142) and the second signal line 171 (see FIG. 4), to constitute a 
the second signal line 171 is overlapped with the first signal line 176b in a direction perpendicular to the base substrate 110 (see FIG. 4 above where the overlapped portion is highlighted), but the second signal line 171 is not electrically connected with the first signal line 176b directly through a via hole in the first insulation layer (171 is connected to 176b through contact vias 63,84 and connection part 193).

In re claim 21, Hwang discloses (e.g. FIGs. 3-4) the second signal line 171 is longer than the first connection part (plug in hole 84 above 142) in an extension direction of the second signal line 171.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. US 2018/0040567 A1 (Yu).

    PNG
    media_image3.png
    643
    878
    media_image3.png
    Greyscale

In re claim 1, Yu discloses (e.g. FIG. 3) an array substrate, comprising a base substrate (not shown; ¶ 18) and a first conductive layer 310,320, a first insulating layer (although not specifically shown, the vias 335 are formed in an insulating layer, such as dielectric 140 shown 
wherein the first insulating layer (dielectric surrounding vias 335) insulates the first conductive layer 310,320 from the second conductive layer 350, the first conductive layer 310,320 comprises a first signal line 310, the second conductive layer 350 comprises a second signal line (e.g. the back line of 350 shown in FIG. 3, see above) and a first connection part (e.g. front line of 350 shown in FIG. 3, see above) which are spaced apart from each other, and the third conductive layer 360 comprises a second connection part 360; 
the first connection part (front line of 350) is electrically connected with the first signal line 310 through a first via hole 335 in the first insulating layer; 
the second connection part 360 is electrically connected with the first connection part (front line of 350) and the second signal line (back line of 350), to constitute a connection structure electrically connecting the first signal line 310 with the second signal line (back line of 350);
the second signal line (back line of 350) is overlapped with the first signal line 310 in a direction perpendicular to the base substrate, but the second signal line (back line of 350) is not electrically connected with the first signal line 310 directly through a via hole 335 in the first insulating layer (i.e. 350 is only connected to 310 indirectly through vias 335).

In re claim 2, Yu discloses (e.g. FIG. 3) a second insulating layer (although not specifically shown, the vias 365 are formed in an insulating layer, such as dielectric 140 shown in FIG. 1B, ¶ 18-19) between the second conductive layer 350 and the third conductive layer 360, wherein the second connection part 360 is electrically connected with the first connection part (front line of 350) through a second via hole 365 and with the second signal line (back line of 350) through a third via hole 365, respectively, and the second via hole 365 and the third via hole 365 are in the second insulating layer.

In re claim 3, Yu discloses (e.g. FIG. 3) the first signal line 310 and the second signal line (back line of 350) belong to a first power supply line which is configured to provide a power supply voltage; or the first signal line 310 and the second signal line (back line of 350) belong to a common electrode line which is configured to provide a common voltage. No specific “power supply line” or “common electrode line” has been claimed that would structurally distinguish over the routing lines taught by Yu. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

In re claim 4, Yu discloses the number of segments in FIG. 3 include three or more parallel segments in a layer (¶ 51). Therefore, layer 350 may include three segments instead of the two shown in FIG. 3), as such, the middle line of the three parallel line segments 350 teaches the claimed “second signal line”, whereas the outer two parallel line segments 350 teaches the claimed first connection part that comprises two sub-connection parts (e.g. one on each side of the middle line segment 350 of the three parallel line segments), and the two sub-connection parts are respectively at two sides of the second signal line (mille line of three parallel line segments 350).

In re claim 5, Yu discloses (e.g. FIG. 3) the first conductive layer 310,320 comprises a plurality of first signal lines 310,320 extended in a first direction 380, and the second conductive layer 350 comprises a plurality of second signal lines 350 extended in a second direction 390 

In re claim 6, Yu discloses (e.g. FIG. 3) a second insulating layer (although not specifically shown, the vias 365 are formed in an insulating layer, such as dielectric 140 shown in FIG. 1B, ¶ 18-19) between the second conductive layer 350 and the third conductive layer 360, wherein both the first connection part (front line of 350) and the second signal line (back line of 350) are on a side of the second insulating layer (surrounding 365) close to the first insulating layer (surround 335)
for the connection structure, the second connection part 360 is electrically connected with the first connection part (front line of 350) through a second via hole 365 and with second signal line (back line of 350) through a third via hole 365, respectively, and the second via hole 365 and the third via hole 365 are in the second insulating layer.

In re claim 7, Yu discloses (e.g. FIGs. 1-3) a plurality of sub-pixels (ICs in areas defined by intersection lines 310,320 and 350) arranged in a plurality of rows along the first direction 380 and a plurality of columns along the second direction 390, wherein the plurality of first signal lines 310,320 and the plurality of second signal lines (back line of 350, more segments, not shown, ¶ 51) belong to a first power supply line which is configured to provide a power supply voltage for the plurality of sub-pixels; or the plurality of first signal lines 310,320 and the plurality of second signal lines (back line of 350, more segments, not shown, ¶ 51) belong to a common electrode line which is configured to provide a common voltage for the plurality of sub-pixels. No specific “power supply line” or “common electrode line” has been claimed that would structurally 

In re claim 10, Yu discloses the number of segments in FIG. 3 include three or more parallel segments in a layer (¶ 51). Therefore, layer 350 may include three segments instead of the two shown in FIG. 3), as such, the middle line of the three parallel line segments 350 teaches the claimed “second signal line”, whereas the outer two parallel line segments 350 teaches the claimed first connection part of the connection structure that comprises two sub-connection parts (e.g. one on each side of the middle line segment 350 of the three parallel line segments), and the two sub-connection parts are respectively at two sides of the second signal line (mille line of three parallel line segments 350).

In re claim 11, Yu discloses (e.g. FIG. 3) further comprising a plurality of sub-pixels (ICs in areas defined by intersection lines 310,320 and 350) arranged in a plurality of rows along the first direction 380 and a plurality of columns along the second direction 390, wherein the first conductive layer 310,320 further comprises a plurality of scan lines (plural lines 310,320, ¶ 51) extended along the first direction 380, and the plurality of scan lines 310,320 are configured to respectively provide scan signals to the plurality of rows of sub-pixels. No specific “scan line” has been claimed that would structurally distinguish over the routing lines 310,320 taught by Yu. Furthermore, while features of an apparatus may be recited either structurally or functionally, 

In re claim 12, Yu discloses (e.g. FIG. 3) further comprising a plurality of sub-pixels (ICs in areas defined by intersection lines 310,320 and 350) arranged in a plurality of rows along the first direction 380 and a plurality of columns along the second direction 390, wherein the second conductive layer 350 further comprises a plurality of data lines (plural lines 350, ¶ 51) extended along the second direction 390, and the plurality of data lines 350 are configured to respectively provide data signals to the plurality of columns of sub-pixels. No specific “data line” has been claimed that would structurally distinguish over the routing lines 350 taught by Yu. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2018/0040567 A1 (Yu) in view He et al. US 2017/0207240 A1 (He).

    PNG
    media_image4.png
    643
    878
    media_image4.png
    Greyscale

In re claim 20, Yu discloses (e.g. FIG. 3) an array substrate, comprising a base substrate (not shown; ¶ 18) and a first conductive layer 310,320, a first insulating layer (although not specifically shown, the vias 335 are formed in an insulating layer, such as dielectric 140 shown in FIG. 1B, ¶ 18-19), a second conductive layer 350, and a third conductive layer 360 which are sequentially stacked on the base substrate, 
wherein the first insulating layer (dielectric surrounding vias 335) insulates the first conductive layer 310,320 from the second conductive layer 350, the first conductive layer 310,320 comprises a first signal line 310, the second conductive layer 350 comprises a second signal line (e.g. the back line of 350 shown in FIG. 3, see above) and a first connection part (e.g. front line of 350 shown in FIG. 3, see above) which are spaced apart from each other, and the third conductive layer 360 comprises a second connection part 360; 

the second connection part 360 is electrically connected with the first connection part (front line of 350) and the second signal line (back line of 350), to constitute a connection structure electrically connecting the first signal line 310 with the second signal line (back line of 350);
the second signal line (back line of 350) is overlapped with the first signal line 310 in a direction perpendicular to the base substrate, but the second signal line (back line of 350) is not electrically connected with the first signal line 310 directly through a via hole 335 in the first insulating layer (i.e. 350 is only connected to 310 indirectly through vias 335).
Yu disclose the substrate containing the IC structure can be implemented in a computer or processor based system 900 which can be implanted as a single system on chip (see FIG. 9, ¶ 157-161). Yu does not explicitly disclose the system is intended to be used in a display panel. 
However, He discloses (e.g. FIGs. 1a-1b) a display panel comprising an array substrate 100, wherein the array substrate 100 comprise a display region A and a driving circuit region B; the driving circuit region B includes a system on chip 30 for driving the display (¶ 48). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Yu’s system on chip on a display panel array substrate to facilitate the control of the display as taught by He. Such an implementation is an obvious usage of the Yu’s system, such that a display panel may benefit from Yu’s IC structure having the mesh metal array to reduce resistance while maintaining feature width within default rules (¶ 2,15,88). 
Furthermore, no specific display panel has been claimed. The recitation to a “display panel” in the preamble of the claim pertains to an intended use of the claimed device. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior  

Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive. 
Claims rejected over Hwang 
Applicant argues part of the connecting member in hole 85 above insulating layer 142 does not have a layer configuration and cannot be deemed as “in the same layer” as signal line 172, and that the connecting member belongs to layer 192/195 and does not belong to the conductive layer 172 layers (Remark, page 10).
This is not persuasive because claim does not specific the “second signal line” and the “first connection part” in a way that would be structurally different from Hwang’s signal line 171 and connection part of via 84 above 142 as annotated in FIG. 5 above. Claim broadly recites a “second conductive layer comprises a second signal line and a first connection part which are spaced apart from each other”. In applying the Hwang, the second conductive layer is considered to encompass all of the conductive parts between insulating layers 142 and 180 which includes signal lines 171,172 and portion of the via in hole 84 that are spaced apart. The claim does not what it means to be “in the same layer” as argued by Applicant. Therefore, the claimed structure as broadly recited is taught by Hwang as detailed in the rejection above.

Applicant further argue Hwang’s signal line 172 and signal line 176e are not overlapped (Remark page 11). This is not persuasive. Under a new interpretation of Hwang as detailed above, the second signal line is taught by line 171 (including 171a and 171b), whereas the first signal line is taught by 176b. The conductive line 171b is overlapped with 176b in a portion as highlighted in FIG. 4 annotated above.

Claims rejected over Yu
Applicant argues Yu does not teach “the second signal line is overlapped with the first signal line is not electrically connected with the first signal line directly through a via hole in the first insulating layer” (Remark, page 11)
This is not persuasive because under a new interpretation of Yu, the first signal line is taught by line segments 310,320 and the second signal line is taught by line segments 350, wherein second signal line 350 intersects and overlaps first signal line 310,320, and the second signal line 350 is not is not electrically connected with the first signal line 310 directly through a via hole 335 in the first insulating layer. Signal line 350 is connected to signal line 310,320 indirectly through vias 335 and intermediate line segments. There is not “direct” electrical connection between signal line 310,320 and signal line 350.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815